: : |
; Case 2:19-cv-04518-DWL--JZB Document 1 Filed 06/20/19 Page 1 of 7

/
\ {
Arie LODGED

— RECEIVED _ copy

i
SH JUN 2 0 2019 | |
,

  
   

  

Name and Prisoner/BOokine N
—! CLERK US DISTRICT GoU
DISTRICT OF ARIZONA nr

 

ber | \
Placé of Confinement

3250 W. Lower Buckeye Road

Mailing Address

Phoenix, Arizona 85009

City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

  

 

 

 

 

 

Plaintiff,
- 8-PHX-DWL—JZB
v. CASENO, | CV-19-04518-P :
(To be supplied by the Clerk)
wo Lt Fanzone Ete.
N f Defendani
Cu Name of Defence) CIVIL RIGHTS COMPLAINT
(2) BY A PRISONER
(3) 2 7
Original Complaint
) sy 0 First Amended Complaint
Defendant(s). O Second Amended Complaint
C1 Check if there are additional Defendants and attach page LA listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:

D 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

O Other:

  
 

2.  Institution/city where violation occurred?

Revised 6/05/17 1

 
‘ Case 2:19-cv-04518-DWL--JZB Document 1 Filed 06/20/19 Page 2 of 7

B. DEFENDANTS

¢ of first Defendant tT y we | O46

 

 

 

 

 

1. Ne ‘= rts it 4 _ py he first Pe is, employed
as LT [OAC OD DUAL Uhl oly APA CON EG Ld J Ou
(Position and Title) /} fj [} [} Mistittition) ( 0
2. Name of second Defendant: . The second Defendant is employed as:
as: at,
(Position and Title) (Institution)
3. Name of third Defendant: . The third Defendant is employed
as: . at __ .
, (Position and Title) . . : . (Institution)

4, Name of fourth Defendant:
as:

 

. The fourth Defendant is employed
at. ‘ , .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a.prisoner? fs es ONo
2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

 

 

a. First prior lawsuis
1. ‘Parties:
2 Court and case number:

3. Result: (Was the case dismissot? Was it appealed? Is it still pending?) LOL fA?

  
 

 

b. Second prior lawsuit:
l. Parties: v.
2, Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?).

 

 

ce. Third prior lawsuit:
1. Parties: v.
2 Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page,

 
‘ Case 2:19-cv-04518-DWL--JZB Document I Filed 06/20/19 Page 3 of 7

D. CAUSE OF ACTION ©

, COUNT I /9 nea,
1. State the constitutional or other federal civil right that was violated: /

 

2. Count. Identify the issue involved. Check only one. State additional issues in separate counts.
& Basic necessities _ OMail . D Access to the court O Medical care

Disciplinary proceedings O Property O Exercis hap C1 Retaliation
‘O Excessive force by an officer 0 Threat to safety O Other: MNIOLD

3. Supporting Facts. State as briefly as possible the FACTS supporting Count L Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly | in your own words without
citing legal ay hori OE / ? AW /
SLD O WOOK LPIA SUL LALLA,
TP il ply GAs OEY TH Dd
MUNYHOMNS Ver hak GF atgia_, OT LOU UM f0lT 1 Od
HP TOUS, Lae DL cain, OUMINUS, luxe 0 andl

  

 

 

 

 

 

 

 

 

 

 

 

 

4. “injury,

 

 

 

 

5. Administrative Remedies:
a Are there any administrative remedies (grievance procedures or administrative appeals available at

your institution? hee ONo
b. Did you submit a request for administrative relief on Count I? whe ONo
c. Did you appeal your request for relief on Count I to the highest level? es ONo
d. if you did net heey or appeal a request | " ad min AAG, reljef g gt any,leyel, briefly explain why you
did not, CYPteLytee OAGCELS VAPOR, LYNE WILL +O
G AihArple . Ob Lal by Oph bis PCL COAL LA A SV fit pal
TTA ) fi QLK—*

 
‘ 4
Case 2:19-cv-04518-DWL--JZB Document i Filed 06/20/19 Page 4 of 7

_ COUNT II
1. State the constitutional or other federal civil right that was violated:

 

 

2. Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail G Access to the court O Medical care
O Disciplinary proceedings O Property O Exercise of religion O Retaliation
O Excessive force by an officer 0 Threatto safety O Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Il. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

 

4. Injury. State how you were injured by the actions or ions of the Defendant(s).

 

5, Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

- your institution? O Yes ONo
b. Did you submit a request for administrative relief on Count II? D Yes O No
c. Did you appeal your request for relief on Count II to the highest level? DO Yes ONo
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. ;

 

 

 
| A
_Case 2:19-cv-04518-DWL--JZB Document1 Filed 06/20/19 Page 5 of 7

COUNT Il
1. State the constitutional or other federal civil right that was violated:.

 

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities OD Mail . 0 Access to the court © Medical care
Q Disciplinary proceedings O Property O Exercise of religion O Retaliation
-€ Excessive force byan officer 0 Threat to safety 0 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5, Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? - Yes ONo
b. Did you submit a request for administrative relief on Count II? O Yes O No
c. Did you appeal your request for relief on Count IIT to the highest level? O Yes ONo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
A
Case 2:19-cv-04518-DWL--JZB Document1 Filed 06/20/19 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking; | , .

F509 t 5D Manel .COM Hh GTA 07

WD A BUEN Hob LOLA OW x OLA OF ho L
WP ECW Ha ¢ Kom tLe ly ZOlR—- (XF. 20 WLLZOl9 fue. ZOLF

(] ~~~ pf O
[Pian (fe for YOU. Wea ALLA Tek hid WL

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Bxecuted on (0 ~ i — { Q

DATE ~ GNATUBE Of PLAINTIFF

  

 

 

WN ame and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attomey-s address & telephone number) ~

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and nuniber
all pages.

 
Case 2:19-cv-04518-DWL--JZB Document1 Filed 06/20/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE
CERTIFICATION

| hereby certify that on this date June 17, 2019

In accordance with the instruction received from the inmate and the rules of this Court, |
mailed the original and one (1) copy to the Clerk of the United States District Court, District
of Arizona.

| further certify that copies of the original have been forwarded to:

A Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

 

___ Attorney General, State of Arizona,

___ Judge Superior Court, Maricopa County, State of Arizona.

 

 

____ County Attorney, Maricopa County, State of Arizona

___ Public Defender, Maricopa County, State of Arizona

 

___ Attorney

 

Other

 

 

 

GY B3638

Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification rev. 05/20/19

 
